Citation Nr: 0837282	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1943.  He died in August 1995 at the age of 
82 years.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  

Due to a change in the location of the appellant's residence, 
the veteran's claims folder was transferred to the RO in 
Montgomery, Alabama, in November 1998.  The appellant's 
appeal remains under the jurisdiction of the Montgomery RO.  

Previously, in May 2000, March 2003, September 2004, April 
2006, and March 2008, the Board remanded the appellant's 
appeal for completion of due process requirements and further 
evidentiary development.  

In May 2004, the appellant testified before a Veterans Law 
Judge (VLJ) at the RO.  As that VLJ is no longer employed at 
the Board, the appellant was offered the opportunity to 
testify at a hearing before another VLJ.  A hearing was 
scheduled in June 2008; however, she failed to report for the 
hearing.  




FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on August [redacted], 1995, at the age of 82 years from a 
cerebrovascular accident with an onset of June 1995.  No 
other condition contributing to his demise was listed on the 
certificate of death.  

2.  At the time of the veteran's death, service connection 
had been established for Jacksonian Epilepsy secondary to 
traumatic encephalopathy (40 percent prior to March 1949, and 
noncompensable since).  

3.  The veteran's cerebrovascular accident had its onset long 
after service and is unrelated to his military service or any 
incident therein.  

4.  The veteran's service-connected Jacksonian Epilepsy 
secondary to traumatic encephalopathy did not cause his death 
or contribute materially or substantially to the cause of his 
death.  


CONCLUSIONS OF LAW

1.  A cerebrovascular accident was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  

3.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.312, 3.807, 21.3020, 21.3021 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the certificate of death indicates that 
the veteran died on August [redacted], 1995, at the age of 82 years as 
a result of a cerebrovascular accident of approximately two 
months' duration.  No other condition contributing to his 
demise was listed on the certificate of death.  

At the time of the veteran's death, service connection had 
been established for Jacksonian Epilepsy secondary to 
traumatic encephalopathy (40 percent prior to March 1949, and 
noncompensable since).  

First, the Board will consider the question of whether the 
condition which caused the veteran's death (and which was 
identified on the certificate of death as a cerebrovascular 
accident) was incurred in or aggravated by his military 
service.  

Service treatment records fail to demonstrate any complaints 
or treatment referable to a cerebrovascular accident.  
Service personnel records indicate that the veteran was 
discharged from active military duty in December 1943.  

Post-service medical records do not reflect a cerebrovascular 
accident until June 1995, many years after the veteran's 
separation from active military duty.  During a two-week 
hospitalization, he was treated with comfort measures only 
due to his extremely poor prognosis.  In light of his lack of 
response, he was unable to take food orally, and a T-tube was 
placed.  His long-term prognosis was described as extremely 
guarded at discharge, and he was transferred to an extended 
care facility where he remained until his death on August [redacted], 
1995.  

Clearly, many years passed without any documentation of 
complaints or findings of a cerebrovascular accident.  
Evidence of a prolonged period without medical complaint can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there 
is no evidence of record which relates the cause of the 
veteran's death-e.g., his cerebrovascular accident-to his 
active military duty.  

In fact, a VA physician who reviewed the veteran's claims 
folder in January 2002 concluded that the veteran's stroke 
was likely the result of nonservice-related cardiovascular 
problems.  Thus, the Board must conclude that the factor 
which caused the veteran's demise (a cerebrovascular 
accident) is not related to his service.  

Next, the Board will consider whether the veteran's already 
service-connected Jacksonian Epilepsy secondary to traumatic 
encephalopathy caused, or contributed substantially or 
materially to cause, his death.  Indeed, throughout the 
current appeal, the appellant has contended that the 
medication that the veteran took for his service-connected 
epilepsy caused him to develop an irregular heartbeat, which 
in turn resulted in his subsequent stroke.  See, e.g., May 
2004 hearing transcript (T.) at 3-4.  

Medical treatises submitted by the appellant indicate that 
Phenytoin (an anti-epileptic drug)-whose brand name is 
Dilantin-has multiple side effects, including slow or 
irregular heartbeats.  Early post-service medical records 
dated in the mid-1940s indicate that the veteran took 
Dilantin.  More recent medical records contained in the 
claims folder, however, do not list either Phenytoin or 
Dilantin as medicines that he was prescribed.  

According to an October 1998 letter, the veteran had 
purportedly informed his private treating physician that he 
had been "treated with Dilantin for possible seizure 
activity after this head injury."  He did not report having 
a more recent prescription for either Phenytoin or Dilantin.  
In any event, the claims folder contains no competent 
evidence of an association between the veteran's use of 
Dilantin many years ago and any subsequent development of an 
irregular heartbeat or of a relationship between any 
irregular heartbeat and the cerebrovascular accident that 
caused his death.  

Post-service reflect treatment for the following diagnosed 
cardiovascular disorders since February 1986:  atrial 
fibrillation with rapid ventricular response, a reversible 
left bundle branch block probably secondary to Quinidine 
thereapy, congestive heart failure secondary to the rapid 
atrial fibrillation, possible thrombus in the left atrium, 
coronary artery disease, atherosclerotic heart disease, and 
angina pectoris.  

In an October 1998 letter, a private physician who had 
treated the veteran since 1986 acknowledged the diagnoses of 
arteriosclerotic heart disease, atrial fibrillation, 
congestive heart failure; his remote history of head injury; 
and the cerebrovascular accident which resulted in his death.  
The physician then expressed his opinion that the veteran's 
"remote war injury and the effects from that may have 
contributed to his overall health status."  

Following a review of the claims folder in January 2002, a VA 
physician concurred with the October 1998 private physician's 
conclusion that the veteran's remote war injury-and the 
effects therefrom--"may have contributed to his overall 
health status."  Significantly, however, the VA physician 
also opined that the veteran's service-connected 
post-traumatic epilepsy "played no role" in the 
cerebrovascular accident that caused his death.  

The VA physician concluded that "the veteran's stroke was 
much more likely due to his atrial fibrillation and 
arteriosclerotic heart disease," which was unrelated to the 
service-connected post-traumatic epilepsy.  The VA physician 
specifically stated that the veteran's service-connected 
epilepsy did not "in any way contribute . . . to the 
development of arteriosclerotic heart disease, atrial 
fibrillation, or congestive heart failure . . . [which are] 
entirely different diagnostic entities."  

Clearly, both the private and the VA physicians believed that 
the veteran's service-connected post-traumatic epilepsy "may 
have contributed to his overall health status."  The private 
physician, however, provided no opinion as to whether this 
service-connected disability caused, or contributed in any 
way to, the stroke that led to the veteran's demise.  On the 
other hand, the VA physician specifically concluded that the 
veteran's stroke was the result of cardiovascular disorders 
that were not associated with the service-connected 
post-traumatic epilepsy.  The claims folder contains no 
competent evidence refuting the VA physician's opinion.  

In weighing this evidence, the Board notes that the January 
2002 VA physician had the opportunity to review the claims 
folder in conjunction with her opinion and provided pertinent 
findings and rationale for the conclusions that she reached.  
There is no indication that this VA physician was not fully 
aware of the veteran's past medical history or that she 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of great probative value.  For 
these reasons, the Board finds that the record does not 
support a finding that the veteran's service-connected 
post-traumatic epilepsy was related to his ultimate demise.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The appellant is competent to testify as to observations she 
made about the veteran or even statements that the veteran 
may have told her.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, she is not competent to 
offer opinions on a medical diagnosis or causation, including 
the cause of the veteran's death or the etiology of his 
diagnosed cerebrovascular accident.  See Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

Such competent evidence-regarding the etiology of the 
cerebrovascular accident which resulted in the veteran's 
death-has been provided by the VA physician who reviewed the 
veteran's claims folder and rendered a pertinent opinion in 
January 2002.  Therefore, the Board is unable to grant the 
benefit sought.  

Eligibility For DEA Benefits Pursuant To 38 U.S.C.A. 
Chapter 35

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1)  the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.  

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death has not been shown 
to be service-related.  Accordingly, the Board finds that the 
appellant has not met the criteria for eligibility for DEA 
benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In the context of a claim for dependency and indemnity (DIC) 
benefits, § 5103(a) notice must include:  (1)  a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3)  an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.  

Here, the VCAA duty to notify was essentially satisfied by 
way of a letter sent to the appellant in July 2003 that 
addressed most of the notice elements.  The letter informed 
her of what evidence was required to substantiate the cause 
of death claim and of her and VA's respective duties for 
obtaining evidence.  Further, she was provided with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition and based on a condition not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.

The Board acknowledges that the July 2003 letter did not 
include notification of the condition for which the veteran 
was service-connected at the time of his death.  
Significantly, however, the appellant has exhibited a clear 
understanding of his service-connected disability.  
Throughout the current appeal, she has consistently argued 
that the medication that he took for his service-connected 
epilepsy caused him to develop an irregular heartbeat, which 
in turn resulted in his subsequent stroke.  See, e.g., May 
2004 hearing transcript (T.) at 3-4.  

As this notice defect (e.g., notification of the condition 
for which the veteran was service connected at the time of 
his death) was cured by the appellant's demonstrated actual 
knowledge of that disability, the Board finds that such VCAA 
notice error does not affect the essential fairness of this 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of her cause of death claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the cause of death issue on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim.  Any questions as to the appropriate effective 
date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board.  Such notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the appellant's claim for Chapter 35 
educational benefits, VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

Next, VA has a duty to assist the claimant in the development 
of a claim.  This duty includes assisting him, or her, in the 
procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained available pertinent post-service 
private treatment records referenced by the appellant and, in 
January 2002, procured a medical opinion from a VA physician.  
In addition, she has submitted a letter from a private 
physician who treated the veteran prior to his demise.  
Consequently, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the issues adjudicated 
in this decision.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of these claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for DEA benefits pursuant to 38 U.S.C.A. 
Chapter 35 is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


